Citation Nr: 1824749	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-10 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for chronic right tibia stress fractures.

2.  Entitlement to an increased rating in excess of 10 percent for chronic left tibia stress fractures.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 2007 to March 2008.  During his period of service, the Veteran earned the National Defense Service Medal and Army Service Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

This matter was previously remanded in October 2015.  

In this decision, the Board is granting a separate 10 percent rating for a right knee disability under Diagnostic Code 5259, as discussed below.  However, the issues of entitlement to an increased rating in excess of 10 percent for chronic right tibia and left tibia fractures are REMANDED to the Agency of Original Jurisdiction (AOJ) and are addressed in the REMAND portion of the decision.


FINDING OF FACT

In resolving all doubt in his favor, the Veteran's right knee has manifested in residual symptoms of the removal of semilunar cartilage.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a separate 10 percent rating under Diagnostic Code 5259 have been met for the right knee.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, DC 5259 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's entire history is reviewed when assigning disability ratings.  See generally 38 C.F.R. § 4.1.  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2017).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2017).

Consideration of a higher evaluation for functional loss, to include during flare-ups, due to these factors accordingly is warranted for diagnostic codes predicated on the veteran's limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

The Veteran's chronic right tibia and left tibia stress fractures are currently rated as 10 percent disabling under DC 5262, which pertains to the impairment of tibia and fibula.  38 C.F.R. § 4.71a.  The Veteran's chronic right tibia and left tibia stress fractures are being remanded in this decision for additional development; therefore, the Board will not complete a full analysis on all of the potentially applicable DCs.  The evidence requires development.  However, as mentioned above, the record clearly shows entitlement to a separate initial rating under DC 5259 for a right knee disability.  

Under Diagnostic Code 5259, symptomatic removal of semilunar cartilage warrants a 10 percent rating.  38 C.F.R. § 4.71a.

Private treatment records indicate magnetic resonance imaging (MRI) of the right knee in March 2011.  Signal hyperintensity was identified with the posterior horn in both the medial and lateral menisci, which was suggestive of a tear.  

In June 2011, the Veteran underwent arthroscopically assisted abrasion chondroplasty of the medial femoral condyle, synovectomy, and debridement of the torn portion of an anterior cruciate ligament (ACL).

The Veteran appeared for a VA knees and lower leg conditions examination in June 2012.  The examiner diagnosed a right meniscal tear.  The examiner further indicated that the Veteran reported residual symptoms due to the meniscectomy, particularly knee buckling.  

Considering the evidence of record, the Board finds that a separate rating is warranted under DC 5259, which contemplates symptomatic removal of semilunar cartilage.  See Lyles v. Shulkin, No. 16-0994, 2017 U.S. App. Vet. Claims LEXIS 1704 (Nov. 29, 2017).  The Veteran underwent arthroscopic surgery to debride the medial femoral condyle and torn portion of the ACL, as well as a synovectomy, in June 2011.  His right knee has remained symptomatic since that time.  He has complained of pain and the feeling that his knee wants to buckle or disconnect when he walks.  The Board finds that the Veteran is competent to report these symptoms, as these are observable symptoms and there is no evidence indicating the statements are not credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As such, the benefit of the doubt will be conferred in the Veteran's favor and a separate 10 percent rating for a right knee disability under Diagnostic Code 5259 is granted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board will consider higher ratings under other applicable codes once the remand development directed below is completed and the claim is readjudicated.


ORDER

A separate 10 percent rating for the right knee under DC 5259 is granted.


REMAND

Upon review of the record, the Board finds that the claims of entitlement to an initial rating in excess of 10 percent for service-connected right tibia and left tibia disabilities must be remanded.  Although the Board sincerely regrets the additional delay, further development is necessary for a full and fair adjudication of his claims.  

Pursuant to an October 2015 remand, the Veteran was afforded a VA examination in December 2015 to assess the severity of his service-connected right tibia and left tibia disabilities.  

At the time of the examination, the Veteran reported that he suffered from flare-ups of the right and left knees.  The examiner noted these complaints, but opined that he was unable to determine whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability during flare-ups without resorting to mere speculation, as the Veteran was not examined during a flare-up.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court determined that where a Veteran suffers from flares of a condition, the examiner should opine as to range of motion during a flare.  If the examination is not conducted during a flare, the examiner must attempt to estimate range of motion by eliciting information from the Veteran, medical records, and other sources.  

Thus, a remand is required in order to obtain an adequate examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current nature and severity of his service-connected chronic right tibia and left tibia disabilities.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  Any indicated studies should be performed, including X-rays.

The examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner must further comment as to whether there is any pain, weakened movement, excess fatigability, or incoordination on movement, and the degree to which any additional range of motion is lost due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain and/or no limitation of function, such facts must be noted in the report. 

The examiner should also determine the current manifestations and severity of the Veteran's service-connected right tibia and left tibia stress fractures in the context of the rating criteria, to include characterization of each lower extremity with respect to malunion of the tibia and fibula with slight knee or ankle disability; malunion of the tibia and fibula with moderate knee or ankle disability; malunion of the tibia and fibula with marked knee or ankle disability; and nonunion of the tibia and fibula, with loose motion, requiring a brace, as relevant to Diagnostic Code 5262.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Then, and after conducting any additional development deemed necessary, the AOJ should readjudicate the Veteran's claims for entitlement to an initial rating in excess of 10 percent for chronic right tibia and left tibia stress fractures.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


